Citation Nr: 0100418	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  96-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Rick S. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
October 1994, and thereafter of the Wilmington, Delaware, 
Regional Office (RO).  A personal hearing was held before a 
Veterans Law Judge (formerly, Member of the Board prior to 
September 14, 2000) in Washington, D.C., in January 1998.

In a decision dated in February 1999, the Board denied 
service connection for a left wrist disorder, a right wrist 
disorder, a left hip disorder and a low back disorder.  The 
veteran appealed the Board's decision to The United States 
Court of Appeals for Veterans Claims (Court).  In July 2000, 
the Court vacated, in part, the Board's February 1999 
decision with respect to the denial of service connection for 
a left hip disorder and remanded this issue to the Board for 
further adjudication pursuant to matters raised in its Order.  
It is significant to note that the Court's July 2000 Order 
found that the veteran had abandoned his appeal of the 
Board's denial of service connection for a left wrist 
disorder, a right wrist disorder and a low back disorder; as 
such, the Court only addressed the appealed left hip disorder 
claim.

It appears that the veteran's attorney may be attempting to 
reopen a claim of service connection for a low back 
disability by submission of statements made in 1999 by a 
private physician.  This issue is directed to the attention 
of the RO for appropriate action, inasmuch as it has not been 
developed for appellate review.

REMAND

Review of the service medical records reveals that on May 27, 
1953 the veteran was treated for contusions and abrasions of 
the left hip with merthiolate (a topical anti-bacterial 
disinfectant).  The records do not reflect how the injury 
occurred, including whether such was due to a fall.  The next 
day X-rays of the left hip were taken, and reported to be 
negative.  The hip was taped.  There are no other references 
to complaints, findings, treatment or diagnoses relating to a 
left hip disorder during the remainder of the veteran's 
military service.  At the time of the 1956 separation 
examination, no abnormalities or complaints of the left hip 
were recorded.  

When the veteran filed his initial application for VA 
compensation benefits in July 1994, for a back disorder due 
to injury, he stated that he had received no medical 
treatment since separation from service.  

VA outpatient treatment records, beginning in July 1994, 
reflect complaints of pain in the sacrum, which the veteran 
"hypothesized" was due to injury more than 40 years 
earlier.  At the time the veteran's history was that he fell 
from a height of 30 feet, landing in a sitting position.  He 
also indicated that he was working as a janitor, performing 
lots of bending and some lifting.  X-ray studies showed mild 
arthritis in both hips.  

In the July 2000 Order, the Court indicated that, in its 
March 1998 decision, the Board specified that the RO should 
obtain medical records from the East Cleveland, Ohio, VA 
Medical Center (VAMC), and that the August 1998 RO decision 
had stated: "Negative reply from VAMC, East Cleveland."  
The Court noted that it was unclear whether the East 
Cleveland VAMC did not respond or whether it had responded 
that it did not have any pertinent records.  Therefore, the 
Court determined that a further attempt should be made to 
obtain those VA medical records.

Submitted in November 2000, after the Court's Remand, were 
two reports from a private physician who opined "with 
reasonable medical certainty" that the veteran's history 
included a combination of hip contusion, low back strain and 
radiculopathy.  Although the physician conceded that he was 
relying on the veteran's unverified history, he did identify 
possible sources of information concerning continuity of left 
hip symptoms and findings, not previously made known to VA.  
These include the veteran's report of having been rejected 
for employment in 1960 after physical examination by the 
Morton Salt Plant in Portsmouth, Ohio, and treatment by a Dr. 
Goldberg at the "Erie-side" Clinic in Willoby, Ohio during 
the years immediately after service discharge.  The private 
physician also noted that the veteran worked in construction 
after service, leading to the possibility that employment 
examinations were conducted.  

Additionally the Court indicated that while confronted with 
undisputed evidence of an in-service injury to the veteran's 
left hip and a current disability of that hip, the June 1995 
Department of Veterans Affairs (VA) examiner reported a 
diagnosis of only "status post left hip injury 1953."  In 
particular, the Court emphasized that, on its face, that 
"diagnosis" only raised questions and answered none.  
Significantly, the Court determined that this case should be 
remanded in order to obtain a more definite medical opinion.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

The record reflects that the veteran testified at a hearing 
before a Veterans Law Judge in Washington, D.C., in January 
1998.  However, the Veterans Law Judge who conducted the 
January 1998 hearing is no longer employed at the Board.  
While the case is in remand status, the RO should ascertain 
whether the veteran desires another Board hearing at the RO 
or in Washington, D.C., pursuant to 38 U.S.C.A. § 7105 and 38 
C.F.R. § 20.707, or whether he wishes to waive his right to 
have another hearing.

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
East Cleveland, Ohio, in the 1960s; and 
the VA Medical Center in Northport, New 
York, dated since March 1998; as well as 
from any other source or facility 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be asked to 
provide a current address for the "Erie-
side" Clinic and the full name and 
address for Dr. Goldberg, identified in 
the 1999 private physician's reports as 
post-service treatment sources for left 
hip disability, and provide signed copies 
of releases so that these records can be 
obtained.  

3.  The RO should contact the veteran and 
provide him another opportunity to submit 
information about all post service 
treatment and examinations, private and 
VA, that he has received related to a 
left hip disorder.  He should be asked to 
provide a detailed history of his 
employment, including the names and 
addresses of his employers, since his 
separation from service so that any 
employment examinations, or evidence 
relating to any workers' compensation or 
insurance claims can be obtained.  The RO 
should then attempt to obtain copies of 
all records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims file.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran.

4.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim, including sworn 
affidavits from individuals who served 
with him, who personally observed his May 
1953 accident and can provide details of 
the injury, including how he fell, the 
height from which he fell and their 
observations of his symptoms thereafter.  

5.  The veteran should be asked to 
provide any other proof of continuity of 
his left hip symptomatology since service 
discharge.

6.  The veteran should be asked whether 
or not he desires to have another 
personal hearing before a Veterans Law 
Judge at the RO or before a Veterans Law 
Judge in Washington, D.C.  If he wishes 
to have another hearing at the RO, one 
should be promptly scheduled to be 
conducted by a Veterans Law Judge 
traveling to the RO in accordance with 
applicable procedures pursuant to 38 
C.F.R. § 20.704.

7.  The RO should request, through 
official channels, all personnel and 
service medical records, including the 
actual X-ray film of the veteran's left 
hip dated in May 1953 while he was aboard 
the U.S.S. Shadwell.  In the event a 
search for such evidence is unsuccessful, 
that fact should be documented for the 
record.

8.  The RO should contact Morton Salt 
Plant in Portsmouth, Ohio, and ask them 
to provide any information that they may 
have in their personnel records about 
action taken on a job application that 
the veteran submitted in 1960 or 
thereabouts.

9.  After all the development requested 
about has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of any ascertainable 
left hip disorder.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed left hip 
disorder is reasonably related to the 
veteran's period of active service, to 
include any injury sustained in service 
or symptomatology reported therein, as 
opposed to other factors, such as the 
aging process and the veteran's 
employment as a construction worker.  In 
so doing, the examiner is reminded that 
his/her opinion should be limited to only 
those facts, which have been verified as 
to the extent of the veteran's left hip 
injury (i.e., height of fall, history of 
treatment, etc).  Additionally, while the 
veteran's history should be reviewed, 
careful attention should be directed to 
the findings contemporaneously recorded 
in the service medical records and post-
service period, including the opinion 
offered by Dr. Nelson in February 1999 
that was based primarily on unverified 
history.  In the event the 1953 left hip 
X-ray can be obtained, such should be 
reviewed.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

10.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

11.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

12.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last SSOC).  
In so doing, the RO should weigh each 
item of evidence, and determine the 
veteran's credibility when matched 
against the medical records, lay 
statements, etc.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

13.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


